DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Examiner’s Comment
	In view of Panel Decision from Pre-Appeal Brief Review filed on 02/16/2021, the finality is withdrawn, and the prosecution is reopened. 

Claims 1-7 and 20-27 are examined on the merits.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 20-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejection in view of newly discovered reference of Schneider et al. (WO 2006/020690 Al) below.

Claim language interpretation
With regard to claim 1, in accordance with the definition given by the instant Specification (page 3, [0051]), "SELF" or "structured elastic-like form" means a process in which a web material is controllably plastically stretched in increments along one or more directions by being passed under10tension between the surfaces of a pair of stretching members having discontinuously intermeshing ridges and valleys, or other 
Therefore, since the limitation pre SELFED  ("SELF" or "structured elastic-like form") is defined as being a process of making, the limitation "SELF" or "structured elastic-like form" required by claim 1 is interpreted as being a product-by-process limitation.
Response to Arguments
Applicant's arguments filed 05/26/2020 have been fully considered but they are not persuasive:
With respect to claimы 1 and 27, Applicants argue that the rejection is improper because the Examiner submits that the pattern is formed by the deposition of absorbent material on the first surface 281, and therefore, it is not a patter in the layer 284 itself.
However, nowhere in the Office Action has Examiner assert that the pattern of layer 284 is formed by the deposition of absorbent material, but referred to the structure of layer 284 (Raycheck, fig. 6) that is identical to the structure of the layer depicted on Applicant’s fig. 8. Therefore, the rejection is deemed to be proper.
Applicants further argue that the rejection is improper because Raycheck does not disclose the article being elastomeric laminate.
However, Raycheck discloses an  article (col. 3, lines 1-3; fig. 6) that is a laminate in accordance with the definition given in the Applicant’s specification (Spec., page 3, [0046]). Since Raycheck discloses the laminate comprising elastomeric material 
However, this limitation is disclosed by the primary reference of Raycheck. See rejection of claim 27 below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent 
Claims 1-7, 20-24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raycheck et al. (US 8,939,957) in view of Schneider et al. (WO 2006/020690 Al). 
Regarding claims 1-3, Raycheck discloses the absorbent article (col. 3, lines 1-3; fig. 6) that is a laminate in accordance with the definition given in the Applicant’s specification (Spec., page 3, [0046]) comprising:
a first laminate surface A (fig. 6) and a second laminate surface B (fig. 6) opposite the first laminate surface;
a laminate thickness T (fig. 6) extending between the first and second laminate surfaces;
an coverstock layer 282 (col. 16, line 37; fig. 6) forming the first surface A (fig. 6) comprising:
a primary activation pattern C (fig. 6) comprising areas extending in the first direction and zones D (fig. 6) that, in accordance with the Applicant’s fig. 8 are land areas, and in accordance with the definition given by the instant Specification (Spec., page 2, [0040]) are interpreted as comprising an activation thicknesses, wherein each 
a layer 281 (col. 16, line 37; fig. 6) forming the second laminate surface B (fig. 6), wherein the elastomeric laminate is a zero-strain laminate (col. 13, line 47).
With respect to limitations of “pre-SELFed layer and “SELF-specific areas”, in accordance with the definition given by the instant Specification (page 3, [0051]), this is a product-by-process limitations, and since the claimed product is fully disclosed by the reference, the method of the preparation of the layer imbedded in the claim does not impact patentability to the claim. See In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Schneider discloses that it is known to use elastomeric laminate for an absorbent article (Abstract, lines 1-14) free of the absorbent material (see fig. 1), wherein the laminate is elastic (page 4, lines 10-12), and therefore, is stretchable (col. 6, lines 23-27), as required by claims 2 and 3.

    PNG
    media_image2.png
    265
    419
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the laminate of Raycheck in the form of elastomeric laminate, as taught by Schneider in order to accommodate tension forces which act on the laminate from different axes, as motivated by Schneider (col. 2, lines 33-34), since this feature provides equalization of forces from different directions, and as such, increases comfortability for the user.
 
Regarding claims 4 and 5, since Raycheck discloses zones D (fig. 6) made by applying the force, Raycheck in view of Schneider disclose an activated elastomeric 
Regarding claim 6, Raycheck discloses the laminate, wherein the layer is made of film (col. 7, line 51).
Regarding claim 7, Raycheck discloses the use of the laminate in the diaper of the claimed structure (col. 5, lines 17-60; fig. 1).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 20, Raycheck discloses the article comprising an elastic waist feature (col. 5, lines 10-12).
Regarding claim 21, Raycheck in view of Schneider disclose the absorbent article (Raycheck, col. 3, lines 1-3), wherein the absorbent core comprises an absorbent material (Raycheck, col. 6, lines 4-14), the article comprising:
a first waist region having a first waist edge; a second waist region having a second waist edge; a crotch region disposed between the first and second waist regions; a first longitudinal edge and a second longitudinal edge (col. 2, lines 29-33); 
a chassis comprising a topsheet, a backsheet, and an absorbent core disposed between the topsheet and the backsheet (col. 2, lines 33-36); 
a discrete ear 42 (col. 7, lines 21-22) attached to the chassis (see fig. 1).
Raycheck does not expressly disclose the discrete ear comprising the laminate discussed above, as applied to claim 1, but motivates to do so by disclosing desirability to provide elements of the article with the claimed laminate (col. 5, lines 7-10).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the discrete ear of Raycheck/ Schneider with the laminate of claim 1, as motivated by Raycheck in order to supply the ear with absorbent features.

Regarding claim 22, Raycheck discloses the absorbent article (col. 3, lines 1-3), wherein the absorbent core comprises an absorbent material (col. 6, lines 4-14), the article comprising:

a chassis comprising a topsheet, a backsheet, and an absorbent core disposed between the topsheet and the backsheet (col. 2, lines 33-36); 
a discrete ear 42 (col. 7, lines 21-22) attached to the chassis (see fig. 1); and 
a fastening system (col. 7, lines 62-63), wherein the waist region is interpreted as being a part of the fastening system and is disclosed as comprising a laminate discussed above in claim 1 (col. 5, lines 7-10).
Regarding claim 23, Raycheck discloses the absorbent article (col. 3, lines 1-3), wherein the absorbent core comprises an absorbent material (col. 6, lines 4-14), the article comprising:
a first waist region that is a first belt portion; a second waist region that is a second belt portion; a crotch region disposed between the first and second waist regions (col. 2, lines 29-33); 
a chassis comprising an outer perimeter, a front region, a crotch region a topsheet, a backsheet, and an absorbent core disposed between the topsheet and the backsheet (col. 2, lines 33-36), 
wherein the belt region comprises a laminate discussed above in claim 1 (col. 5, lines 7-10).
Regarding claim 24, Raycheck discloses the article, wherein the belt comprises a fastener (col. 7, lines 62-63).
Regarding claim 26, Raycheck discloses the article, wherein the belt comprises elastomeric laminate (col. 5, lines 10-12).
Regarding claim 27, Raycheck in view of Schneider disclose the absorbent article ( col. 3, lines 1-3; fig. 6) that is a laminate in accordance with the definition given in the Applicant’s specification (Spec., page 3, [0046]) comprising:
a first laminate surface A (fig. 6) and a second laminate surface B (fig. 6) opposite the first laminate surface;
a laminate thickness T (fig. 6) extending between the first and second laminate surfaces;
an coverstock layer 282 (col. 16, line 37; fig. 6) forming the first surface A (fig. 6) comprising:
a primary activation pattern C (fig. 6) comprising areas extending in the first direction and zones D (fig. 6) that, in accordance with the Applicant’s fig. 8 are land areas and deformed areas 2842 (fig. 6), and in accordance with the definition given by the instant Specification (Spec., page 2, [0040]) are interpreted as comprising an activation thicknesses, wherein each activation thickness is less than the laminate thickness T (fig. 6), wherein the land areas are separated by the deformed areas (see fig. 6; and
a layer 281 (col. 16, line 37; fig. 6) that is the elastomeric layer (col. 14, lines 30-31), wherein the elastomeric layer 281 forms the second laminate surface B (fig. 6), wherein the elastomeric laminate is a zero-strain laminate (col. 13, line 47).
With respect to limitations of “pre-SELFed layer and “SELF-specific areas”, in accordance with the definition given by the instant Specification (page 3, [0051]), this is 
Raycheck does not expressly disclose the laminate being an elastomeric laminate free of absorbent material.
Schneider discloses that it is known to use elastomeric laminate for an absorbent article (Abstract, lines 1-14) free of the absorbent material (see fig. 1), wherein the laminate is elastic (page 4, lines 10-12), and therefore, is stretchable (col. 6, lines 23-27), as required by claims 2 and 3.
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raycheck et al. (US 8,939,957) in view of Schneider et al. (WO 2006/020690 Al), and further in view of Foote (US 3,461,871).
Raycheck in view of Schneider disclose the invention discussed above but do not expressly disclose the article, wherein from and rear belt portions are joined by seams.
Foote teaches that it is known in the art to join elements of the absorbent article by seams (col. 1, line 62).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to join the belt parts of Raycheck/ Schneider by seams, as taught by Foote in order to simplify the production process by employing a technology of connecting parts of the type conventionally known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781